           Case 5:19-cr-00102-GTS Document 21 Filed 03/25/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                       )   Criminal No. 5:19-cr-00102-GTS
                                                )
               v.                               )   Information
                                                )
  DAMION ANDERSON,                              )   Violation:      21 u.s.c. § 846
                                                )                   [Conspiracy to Possess with
                          Defendant.·           )                   Intent to Distribute and to
                                                )                   Distribute Cocaine Base]
                                                )
                                                )   1 Count
                                                )
                                                )   County of Offense:    Onondaga

                      THE UNITED STATES ATTORNEY CHARGES:

                                         COUNT1
      [Conspiracy to Possess with Intent to Distribute and to Distribute Cocaine Base]

       On or about November 8, 2018, in Onondaga County in the Northern District ofNew York,

and elsewhere, the defendant,

                                    DAMION ANDERSON,

conspired with others to knowingly and intentionally possess with intent to distribute and to

distribute a controlled substance, in violation of Title 21� United States Code, Sections 84l(a)(l)

and 846.

       As to defendant ANDERSON, that violation involved cocaine base, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 84l(b)(l)(C).


 Dated: March 25, 2019



                                         By:
                                                    Michael F. Perry
                                                    Assistant United States Attorney
                                                    Bar Roll No. 518952
